Peck, J.,
delivered the opinion of the Court.
This petition is filed by Charles Wilson and seven others, who represent that the United States is indebted to them for services rendered as clerks in the Census Office, as claimed in their respective accounts as exhibited. From these, it appears that two of them claim $219 56 each; another claims $148 21; four others claim $119 56 each; and the eighth petitioner, for himself, $100 — all for extra services rendered — and pray judgment for the amount of their respective claims. This is making common cause in a very uncommon way, which, if tolerated by us, would lead to great confusion and difficulty.
These claimants who have united in the petition are not represented as having any joint interest in the sums demanded, but each as looking after his own.
The practice is in violation of all rules of pleading, and should not be encouraged. We cannot investigate claims presented in this hotchpot manner,.and therefore dismiss the petition.